THE FOLLOWING ORDER
IS APPROVED AND ENTERED
AS THE ORDER OF THIS COURT:

DATED: May 28, 2019
                                                          Brett H. Ludwig
                                                          United States Bankruptcy Judge
                         UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF WISCONSIN

In Re:                                                                      Chapter 13
Shirley J Gates
aka Shirley Lambert                                                         Case No. 18-28209-bhl
aka Shirley J. Gates Living Trust
        Debtors

                                      ORDER MODIFYING STAY


         SN Servicing as servicer for US Bank Trust National Association, as Trustee of the SCIG Series

III Trust, its successors, servicing agents, and/or assigns (the “Movant”) filed a motion for relief from stay

to exercise its rights and remedies with respect to the Debtors’ property located at 5653 West Joleno

Lane, Brown Deer, WI 53223 (the “Property”). Due and proper notice of the motion was given, and no

objections were filed. The facts recited in the motion show that the Movant’s interest in the Property is

not adequately protected or that other cause exists for granting the Movant’s request for relief from the

stay.


         IT IS THEREFORE ORDERED: the stay of 11 U.S.C. § 362 is modified to permit the Movant to

exercise its rights and remedies with respect to the Property under its loan documents and applicable

nonbankruptcy law.


         IT IS FURTHER ORDERED: to the extent the stay applies, it is modified to permit the Movant

to offer, negotiate and enter into loss mitigation or mortgage modification options with consent of the

Debtors.




                Case 18-28209-bhl           Doc 59      Filed 05/28/19        Page 1 of 2
       IT IS FURTHER ORDERED: the Movant’s request for In Rem relief is denied without prejudice

and Movant may renew its Motion by letter notice to the Court.


       IT IS FURTHER ORDERED: all other relief requested in this motion is denied.


       IT IS FURTHER ORDERED: this Order is effective immediately and is not stayed for 14 days

pursuant to the Bankruptcy Rule 4001(a)(3)


                                                #####




               Case 18-28209-bhl         Doc 59     Filed 05/28/19    Page 2 of 2
